Appeal by the de*556fendant (1) from a judgment of the County Court, Putnam County (Sweeney, J.), rendered March 16, 1993, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence, and (2) by permission, from an order of the same court, dated September 14, 1994, which denied, without a hearing, his motion pursuant to CPL 440.10 to vacate the judgment.
Ordered that the judgment and the order are affirmed.
The defendant did not preserve for appellate review his contention that the People failed to prove his identity as the perpetrator beyond a reasonable doubt, as he did not raise this contention at trial (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Cabey, 85 NY2d 417, 421; People v Williams, 84 NY2d 925, 926), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review, without merit, or do not require reversal. Miller, J. P., Pizzuto, Goldstein and Florio, JJ., concur.